941 F.2d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.STEVEN A. SILVERS, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.STEVEN A. SILVERS, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.STEVEN A. SILVERS, Defendant-Appellant.
Nos. 91-7579, 91-7589, 91-7607.
UNITED STATES COURT OF APPEALSFOURTH CIRCUIT
Submitted:  July 18, 1991Decided:  August 23, 1991

Appeals from the United States District Court for the District of Maryland, at Baltimore.
Steven A. Silvers, Appellant Pro Se.  Andrew George Warrens Norman, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before PHILLIPS, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Steven A. Silvers appeals the denial of his Fed.  R. Crim.  P. 35(a) motion for correction of an illegal sentence and related motion for reconsideration, his Fed.  R. Crim.  P. 35(b) motion for reduction of sentence, and his motion for discovery of certain allegedly exculpatory materials and related motion for reconsideration.  Our review of the record and the district court's orders denying relief reveals that these appeals are without merit.  Accordingly, the orders of the district court are affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED